United States Court of Appeals
      for the Federal Circuit
                ______________________

               POLAR ELECTRO OY,
                 Plaintiff-Appellant

                           v.

                    SUUNTO OY,
                  Defendant-Appellee

   AMER SPORTS WINTER & OUTDOOR, DBA
 SUUNTO USA, FIRSTBEAT TECHNOLOGIES OY,
                 Defendants
           ______________________

                      2015-1930
                ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 1:11-cv-01100-GMS, Judge
Gregory M. Sleet.
                 ______________________

                Decided: July 20, 2016
                ______________________

   JOHN P. MORAN, Holland & Knight, LLP, Washington,
DC, argued for plaintiff-appellant. Also represented by
ANTHONY J. FUGA, Chicago, IL.

   JEFFERY A. KEY, Key & Associates, Chicago, IL, ar-
gued for defendant-appellee.
                ______________________
2                        POLAR ELECTRO OY   v. SUUNTO OY



    Before NEWMAN, LOURIE, and CHEN, Circuit Judges.
LOURIE, Circuit Judge.
    Polar Electro Oy (“Polar”) appeals from the decision of
the United States District Court for the District of Dela-
ware granting Suunto Oy’s (“Suunto”) motion to dismiss
for lack of personal jurisdiction. See Polar Electro Oy v.
Suunto Oy, No. 11-1100, 2015 WL 2248439 (D. Del. May
12, 2015). Because the district court erred in determining
that Suunto lacked sufficient minimum contacts with
Delaware to support specific jurisdiction, we vacate and
remand.
                      BACKGROUND
     Polar, a Finnish company based in Finland, owns U.S.
Patents 5,611,346 and 6,537,227, directed to a method
and apparatus for measuring heart rates during physical
exercise and athletic performance. Polar sued Suunto,
Amer Sports Winter & Outdoor (“ASWO”), and Firstbeat
Technologies Oy (“Firstbeat”) in the United States Dis-
trict Court for the District of Delaware, alleging that the
defendants infringed its patents, directly and indirectly,
through the manufacture, use, sale, offer for sale, and
importation of certain Suunto products.
    Suunto is a Finnish company with a principal place of
business and manufacturing facilities in Finland. ASWO
is a Delaware corporation with a principal place of busi-
ness in Utah. Suunto and ASWO are sister companies,
ultimately owned by the same parent company. ASWO
distributes Suunto’s products in the United States pursu-
ant to a distribution agreement. J.A. 352–66. Under that
agreement, Suunto is responsible for supplying the prod-
ucts from Finland and for providing “outbound logistics
services.” J.A. 358.
    As the supplier, Suunto is obligated to ship its prod-
ucts to addresses specified by ASWO. Id. According to
Polar, the accused Suunto products are shipped via a
POLAR ELECTRO OY   v. SUUNTO OY                           3



standard ordering process from Finland to the United
States, which comprises: (1) Suunto receiving an order for
a product; (2) Suunto packaging that order at its factory
in Finland; (3) Suunto then placing the packaged product
on its shipping dock for a third-party shipper to pick up;
and (4) the third-party shipper delivering the order to an
address provided by ASWO, such as the address of a U.S.
retailer. Appellant’s Br. 8. * ASWO pays for shipping, and
title to the goods passes from Suunto to ASWO at
Suunto’s shipping dock in Finland. At least ninety-four
accused products have been shipped from Finland to
retailers in Delaware using that standard ordering pro-
cess. J.A. 293–94. At least three retail stores in Dela-
ware sell the accused Suunto products.
    Suunto also owns the website, www.suunto.com/us.
Customers can use the “Dealer Locator” feature on that
website to locate retailers in Delaware that sell Suunto
products. ASWO maintains that feature, however. In
addition, customers can order Suunto products on the
Suunto website. ASWO fulfills such online orders via an
e-commerce platform that ASWO owns. At least eight
online sales have been made in Delaware. J.A. 293–94.
    In the district court, Suunto filed a motion to dismiss
the complaint against it for lack of personal jurisdiction.
The district court held Suunto’s motion in abeyance while
the parties conducted jurisdictional discovery. After the
completion of jurisdictional discovery, Suunto renewed its


   *    The parties designated certain information in
their merits briefs as confidential, but later informed the
court that “the information in the merits briefs may be
discussed at argument and included in any opinion.”
Polar Electro Oy v. Amer Sports Winter & Outdoor, No.
15-1930, ECF No. 50 (Fed. Cir. Apr. 29, 2016). Other
materials designated as confidential in the joint appendix
remain sealed. Id.
4                        POLAR ELECTRO OY   v. SUUNTO OY



motion, which the district court granted without an
evidentiary hearing. Polar, 2015 WL 2248439, at *1.
     The district court first considered whether exercising
jurisdiction over Suunto would be proper under the Dela-
ware long arm statute, Del. Code Ann. tit. 10, § 3104(c).
The court found that the specific-jurisdiction provisions,
§ 3104(c)(1) and (c)(3), were not met because Suunto did
not directly sell the accused products in Delaware. Polar,
2015 WL 2248439, at *3. Nevertheless, the court found
the long arm statute satisfied under a “dual jurisdiction”
theory, as articulated by the Delaware Superior Court in
Boone v. Oy Partek Ab, 724 A.2d 1150, 1157–58 (Del.
Super. Ct. 1997), aff’d, 707 A.2d 765 (Del. 1998), with the
partial satisfaction of § 3104(c)(1) and (c)(4). Polar, 2015
WL 2248439, at *4. The court found that Polar demon-
strated Suunto’s “intent to serve the Delaware market”;
and that “this intent result[ed] in the introduction of the
product into the market and . . . [the] cause of action
ar[ose] from injuries caused by that product.” Id. The
court noted that under the Delaware dual-jurisdiction
law, an intent to serve the U.S. market is sufficient to
establish an intent to serve the Delaware market. Id.
(citing Power Integrations, Inc. v. BCD Semiconductor
Corp., 547 F. Supp. 2d 365, 373 (D. Del. 2008)). The court
thus found that Polar proved the intent element based on
Suunto’s relationship with its U.S. distributor, ASWO.
    The district court next considered whether exercising
jurisdiction over Suunto comports with due process. The
court relied on J. McIntyre Machinery, Ltd. v. Nicastro,
564 U.S. 873 (2011), and concluded that Suunto did not
have sufficient contacts with Delaware to support specific
jurisdiction. Polar, 2015 WL 2248439, at *5–6. The court
found that Suunto sold its products through ASWO in the
United States, and that the record only indicated that
Suunto had a general intent to serve the U.S. market at
large, without any particular focus on Delaware. Al-
though ASWO’s dealings with Delaware retailers and
POLAR ELECTRO OY   v. SUUNTO OY                           5



customers were foreseeable, the court reasoned, there was
not “something more” in Suunto’s activities directed
toward Delaware beyond placing its products into the
stream of commerce. Id. at *5. The court also noted that
it was ASWO who maintained the “Dealer Locator” fea-
ture on Suunto’s website, that the website listed Dela-
ware along with other states, and that the limited online
orders were fulfilled by ASWO, not Suunto. Id. The court
thus reasoned that those facts did not show “special”
attention to Delaware by Suunto. Id. The court therefore
concluded that due process considerations prevented its
exercise of jurisdiction over Suunto.
    Accordingly, the district court dismissed the com-
plaint against Suunto for lack of personal jurisdiction.
ASWO and Firstbeat remained in the suit. Polar moved
for entry of final judgment under Federal Rule of Civil
Procedure 54(b). The district court granted the motion
and entered final judgment in favor of Suunto and against
Polar. Polar timely appealed to this court. We have
jurisdiction under 28 U.S.C. § 1295(a)(1).
                        DISCUSSION
    In a patent case, we review a district court’s determi-
nation of personal jurisdiction without deference, apply-
ing Federal Circuit law to jurisdictional issues that are
“intimately involved with the substance of the patent
laws.” Grober v. Mako Prods., Inc., 686 F.3d 1335, 1345
(Fed. Cir. 2012) (internal quotation marks and citation
omitted). We review any factual findings underlying the
jurisdictional determination for clear error. Id.
    In a case such as this, a plaintiff need only make a
prima facie showing of personal jurisdiction where, as
here, the parties conducted jurisdictional discovery, the
jurisdictional facts are in dispute, and the district court
determined personal jurisdiction without an evidentiary
hearing. Celgard, LLC v. SK Innovation Co., 792 F.3d
1373, 1378 (Fed. Cir. 2015). Under that prima facie
6                          POLAR ELECTRO OY   v. SUUNTO OY



standard, the court must resolve all factual disputes in
the plaintiff’s favor. Id.
    Determining whether personal jurisdiction over an
out-of-state defendant is proper entails a two-part in-
quiry. Elecs. for Imaging, Inc. v. Coyle, 340 F.3d 1344,
1349 (Fed. Cir. 2003). First, a district court analyzes and
applies the long arm statute of the state in which it sits to
determine whether personal jurisdiction is proper under
the statute. Id. Second, the court determines whether
exercising jurisdiction over the defendant in the forum
state comports with the Due Process Clause of the U.S.
Constitution. Id. Here, because the district court’s dis-
missal of Suunto is premised on its determination that
due process considerations prevented its exercise of
jurisdiction, we consider the due process inquiry first.
                      I.   Due Process
    Due process requires that the defendant have suffi-
cient “minimum contacts” with the forum state, “such that
the maintenance of the suit does not offend traditional
notions of fair play and substantial justice.” Int’l Shoe Co.
v. Washington, 326 U.S. 310, 316 (1945) (internal quota-
tion marks and citation omitted). Personal jurisdiction
has two forms: specific and general. AFTG-TG, LLC v.
Nuvoton Tech. Corp., 689 F.3d 1358, 1360 (Fed. Cir.
2012). General jurisdiction is not at issue here.
    We apply a three-prong test to determine whether
specific jurisdiction exists: “(1) whether the defendant
purposefully directed activities at residents of the forum;
(2) whether the claim arises out of or relates to those
activities; and (3) whether assertion of personal jurisdic-
tion is reasonable and fair.” Nuance Commc’ns, Inc. v.
ABBYY Software House, 626 F.3d 1222, 1231 (Fed. Cir.
2010) (citing Akro Corp. v. Luker, 45 F.3d 1541, 1545–46
(Fed. Cir. 1995)). The first two prongs correspond to the
“minimum contacts” prong of the International Shoe
analysis, and the third prong corresponds to the “fair play
POLAR ELECTRO OY   v. SUUNTO OY                           7



and substantial justice” prong of the analysis. Elecs. for
Imaging, 340 F.3d at 1350. The plaintiff bears the burden
of establishing minimum contacts, and upon that show-
ing, the burden shifts to the defendant to prove that the
exercise of jurisdiction would be unreasonable. Id.
    Polar asserts a stream-of-commerce theory of personal
jurisdiction over Suunto, but the precise requirements of
the stream-of-commerce theory remain unsettled. In
Asahi Metal Industry Co. v. Superior Court of California,
Solano County, 480 U.S. 102 (1987), the Supreme Court
was evenly divided over whether the mere awareness of a
nonresident defendant that its products would foreseeably
reach the forum state in the stream of commerce consti-
tutes minimum contacts with the forum.              Justice
O’Connor, joined by three justices, opined that mere
foreseeability or awareness is insufficient, and that there
must be some additional conduct of the defendant pur-
posefully directed toward the forum state.          Justice
O’Connor wrote:
   The “substantial connection” between the defend-
   ant and the forum State necessary for a finding of
   minimum contacts must come about by an action
   of the defendant purposefully directed toward the
   forum State. The placement of a product into the
   stream of commerce, without more, is not an act of
   the defendant purposefully directed toward the fo-
   rum State. Additional conduct of the defendant
   may indicate an intent or purpose to serve the
   market in the forum State . . . . But a defendant’s
   awareness that the stream of commerce may or
   will sweep the product into the forum State does
   not convert the mere act of placing the product in-
   to the stream into an act purposefully directed
   toward the forum State.
Asahi, 480 U.S. at 112 (citations omitted).
8                       POLAR ELECTRO OY   v. SUUNTO OY



    Justice Brennan, joined by three other justices, dis-
agreed with the O’Connor plurality. To those justices,
mere foreseeability or awareness of the defendant that its
product would wind up in the forum state is sufficient.
Justice Brennan explained:
    As long as a participant in [the stream-of-
    commerce] process is aware that the final product
    is being marketed in the forum State, the possibil-
    ity of a lawsuit there cannot come as a surprise.
    . . . A defendant who has placed goods in the
    stream of commerce benefits economically from
    the retail sale of the final product in the forum
    State, and indirectly benefits from the State’s
    laws that regulate and facilitate commercial activ-
    ity. These benefits accrue regardless of whether
    that participant directly conducts business in the
    forum State, or engages in additional conduct di-
    rected toward that State.
Id. at 117 (Brennan, J., concurring in part and concurring
in the judgment).
     The Supreme Court revisited the stream-of-commerce
issue in McIntyre, 564 U.S. 873 (2011), but the Court
again did not announce a majority opinion on this issue.
Justice Kennedy, writing for a plurality of four justices,
emphasized that personal jurisdiction “depends on pur-
poseful availment.” 564 U.S. at 885; id. at 880 (“As a
general rule, the sovereign’s exercise of power requires
some act by which the defendant ‘purposefully avails
itself of the privilege of conducting activities within the
forum State, thus invoking the benefits and protections of
its laws.’” (quoting Hanson v. Denckla, 357 U.S. 235, 253
(1958)). He explained that the principal inquiry is
“whether the defendant’s activities manifest an intention
to submit to the power of a sovereign,” that “[t]he defend-
ant’s transmission of goods permits the exercise of juris-
diction only where the defendant can be said to have
POLAR ELECTRO OY   v. SUUNTO OY                           9



targeted the forum,” and that “it is not enough that the
defendant might have predicted that its goods will reach
the forum State.” Id. at 882. Justice Kennedy further
opined that although the facts in McIntyre “may reveal an
intent to serve the U.S. market, . . . they do not show that
[the defendant] purposefully availed itself of the [forum
state’s] market.” Id. at 886.
    Justice Breyer, joined by Justice Alito, wrote sepa-
rately and declined to join Justice Kennedy’s plurality
opinion. He declined to “announce a rule of broad ap-
plicability” because McIntyre did not present issues of
“modern-day consequences” not anticipated by the Court’s
earlier precedents. Id. at 887 (Breyer, J., concurring in
the judgment). Justice Breyer instead stated that “the
outcome of this case is determined by our precedents,” id.,
and that he “would not go further,” id. at 890.
    Because McIntyre did not produce a majority opinion,
we have held that we must follow its narrowest holding,
which is what “can be distilled from Justice Breyer’s
concurrence—that the law remains the same after McIn-
tyre.” AFTG-TG, 689 F.3d at 1363 (citing Marks v. United
States, 430 U.S. 188, 193 (1977)). Thus, we must follow
our existing precedent. In Beverly Hills Fan Co. v. Royal
Sovereign Corp., 21 F.3d 1558, 1566 (Fed. Cir. 1994), this
court declined to decide which of Justice O’Connor’s and
Justice Brennan’s tests should be adopted because the
outcome of that appeal would be the same under either
test. Subsequent panels have followed that approach, as
the resolution of the cases thus far has not required us to
“take a side on the Asahi divide.” AFTG-TG, 689 F.3d at
1364; see also Celgard, 792 F.3d at 1382; Commissariat a
L’Energie Atomique v. Chi Mei Optoelectronics Corp., 395
F.3d 1315, 1322 & n.7 (Fed. Cir. 2005); Viam Corp. v.
Iowa Export-Import Trading Co., 84 F.3d 424, 428 (Fed.
Cir. 1996). Here, we likewise decline to decide which
version of the stream-of-commerce theory should apply
10                      POLAR ELECTRO OY   v. SUUNTO OY



because, as indicated infra, the result would be the same
under all articulations of the stream-of-commerce test.
    Polar argues that the district court erred in conclud-
ing that Suunto did not have sufficient contacts with
Delaware. According to Polar, (1) Suunto entered into a
distribution agreement with ASWO to sell its products in
the United States, including Delaware; (2) Suunto pack-
aged and shipped at least ninety-four accused products to
Delaware retailers; (3) Suunto owns a website, which
makes the accused products available to Delaware con-
sumers and lists retail stores in Delaware that carry
those products; (4) there have been eight online sales of
the accused products to Delaware consumers through
Suunto’s website; and (5) Suunto has ongoing warranty
and data privacy obligations to its Delaware customers.
Polar contends that those activities, individually and
collectively, establish that Suunto had the required mini-
mum contacts with Delaware.
    Suunto responds that it did not purposefully direct its
activities or products at Delaware, and that it merely
placed its products into the stream of commerce from
Finland. Suunto argues that Polar improperly attributes
the acts of ASWO to Suunto without a showing of control,
agency, or alter ego. Suunto maintains that it entered
into an arms-length agreement with ASWO, pursuant to
which ASWO purchases products from Suunto, takes title
in Finland, and pays for and directs shipments to the
United States. Suunto also maintains that it does not
control marketing, distribution, or sales in the United
States, and has not visited Delaware to market the ac-
cused products. Suunto also argues that online sales in
Delaware are few and have been made exclusively by
ASWO; that ASWO maintains the Dealer Locator feature
on Suunto’s website; and that ASWO is responsible for
repairing and replacing products under warranty in the
United States. Suunto emphasizes that Polar failed to
show that Suunto specifically directed sales to Delaware.
POLAR ELECTRO OY   v. SUUNTO OY                         11



    We agree with Polar that Suunto has sufficient con-
tacts with Delaware to sustain specific jurisdiction. The
record shows that Suunto’s actions satisfy the more
stringent tests articulated by Justice O’Connor in Asahi
and by Justice Kennedy in McIntyre, as well as the more
flexible test articulated by Justice Brennan. Specifically,
Suunto purposefully shipped at least ninety-four accused
products to Delaware retailers, fully expecting that its
products would then be sold in Delaware as a result of its
activities. It thus can be said that Suunto’s actions are
purposefully directed to Delaware, indicating an intent
and purpose to serve not only the U.S. market generally,
but also the Delaware market specifically.
     The record shows that Suunto entered into a distribu-
tion agreement with ASWO, its sister company, to market
and distribute Suunto products in the United States.
Under that agreement, Suunto is obligated to supply its
products from Finland and provide outbound logistic
services, including “incoming order administration, pre-
paring export documents, invoicing the order, picking and
packing the ordered goods and coordinating the freight to
the destination specified by” ASWO. Appellant’s Br. 28
(citing J.A. 358). Suunto has shipped at least ninety-four
accused products to Delaware retailers via that standard
ordering process. Although ASWO provided the destina-
tion addresses, took title to the goods in Finland, and
directed and paid for shipping, it was Suunto, not ASWO,
who physically fulfilled the orders, packaged the products,
and prepared the shipments in Finland. Suunto admits
as much. Oral Argument at 14:28–16:32, Polar Electro Oy
v. Amer Sports Winter & Outdoor, No. 15-1930 (Fed. Cir.
May 2, 2016). Through its own conduct, Suunto purpose-
fully availed itself of the Delaware market.
    This is not a case where a small manufacturer sells its
products to an independent distributor, who then distri-
butes the products to consumers across the nation.
Suunto did not simply place its products in the stream of
12                       POLAR ELECTRO OY   v. SUUNTO OY



commerce, with the products fortuitously reaching Dela-
ware as a result of the unilateral effort of ASWO. Rather,
“acting in consort” with ASWO, Suunto deliberately and
purposefully shipped the accused products to Delaware
retailers. Beverly Hills Fan, 21 F.3d at 1566. Suunto’s
active participation in supplying and shipping the accused
products to Delaware thus constitutes purposeful avail-
ment.
    Moreover, it is undisputed that this patent infringe-
ment action arises out of and relates to Suunto’s purpose-
ful shipping of the accused products to Delaware. Polar
therefore has made a prima facie showing of minimum
contacts under all articulations of the stream-of-commerce
test. Because Suunto’s purposeful shipping adequately
supports minimum contacts, we need not decide whether
the other facts argued by Polar, namely, Suunto’s website,
the eight online sales, and the warranty and data privacy
obligations, constitute purposeful availment by Suunto.
    Upon a showing of purposeful minimum contacts, due
process also requires a showing that “assertion of person-
al jurisdiction is reasonable and fair.” Nuance, 626 F.3d
at 1231. Suunto bears the burden to prove unreasonable-
ness. Elecs. for Imaging, 340 F.3d at 1350. In rare cir-
cumstances, a defendant may defeat the exercise of perso-
nal jurisdiction by “present[ing] a compelling case that
the presence of some other considerations would render
jurisdiction unreasonable.” Burger King Corp. v. Rudze-
wicz, 471 U.S. 462, 477 (1985); see also Beverly Hills Fan,
21 F.3d at 1568. Here, however, the district court did not
decide the reasonableness prong because it dismissed the
case against Suunto for lack of minimum contacts. On
appeal, neither party briefed this issue. Rather than
deciding this issue in the first instance, we remand for the
district court to determine whether exercising jurisdiction
over Suunto would be reasonable and fair.
POLAR ELECTRO OY   v. SUUNTO OY                            13



    Accordingly, because we conclude that Suunto has
sufficient minimum contacts with Delaware, we vacate
the district court’s determination that it lacked personal
jurisdiction over Suunto and remand for the district court
to determine whether exercising jurisdiction over Suunto
would be reasonable and fair.
             II. Delaware Long Arm Statute
    We next consider whether the district court correctly
determined that exercising jurisdiction over Suunto would
be proper under the Delaware long arm statute, Del. Code
Ann. tit. 10, § 3104(c), which provides, in relevant part:
    (c) As to a cause of action brought by any person
    arising from any of the acts enumerated in this
    section, a court may exercise personal jurisdiction
    over any nonresident, or a personal representa-
    tive, who in person or through an agent:
      (1) Transacts any business or performs any
      character of work or service in the State; [or]
       ...
      (4) Causes tortious injury in the State or out-
      side of the State by an act or omission outside
      the State if the person regularly does or solicits
      business, engages in any other persistent
      course of conduct in the State or derives sub-
      stantial revenue from services, or things used
      or consumed in the State . . . .
Del. Code Ann. tit. 10, § 3104(c) (West 2016).
    The district court determined that personal jurisdic-
tion exists over Suunto under a dual jurisdiction theory.
The dual jurisdiction theory is based on at least partial
satisfaction of § 3104(c)(1) and (c)(4). It was first articu-
lated by the Delaware Superior Court in a stream-of-
commerce case in 1997. Boone v. Oy Partek Ab, 724 A.2d
14                       POLAR ELECTRO OY   v. SUUNTO OY



1150 (Del. Super. Ct. 1997), aff’d, 707 A.2d 765 (Del.
1998).
    Suunto argues that the district court erred in finding
that the Delaware long arm statute was satisfied. Accord-
ing to Suunto, the dual jurisdiction theory is based on
§ 3104(c)(4), which requires a showing of general jurisdic-
tion. Suunto argues that Polar failed to establish general
jurisdiction and thus cannot rely on the dual jurisdiction
theory. Polar responds that the district court correctly
applied Delaware’s dual jurisdiction theory and correctly
found that Suunto’s activities satisfy the long arm statute
under that theory. Polar also responds that the dual
jurisdiction theory as articulated in Boone does not re-
quire a showing of general jurisdiction.
    We agree with Polar that the district court correctly
applied the dual jurisdiction theory in this case. It may
seem counterintuitive that the dual jurisdiction theory
does not demand the full satisfaction of any individual
subsection of the Delaware long arm statute. But to date,
no Delaware state court has rejected that theory. Indeed,
the Delaware Supreme Court has had opportunities to
reject the theory, but has declined to do so. See Graphics
Props. Holdings, Inc. v. ASUS Comput. Int’l, 70 F. Supp.
3d 654, 661 (D. Del. 2014) (collecting cases). The district
courts in Delaware have applied the dual jurisdiction
theory in several patent cases. See, e.g., Robert Bosch
LLC v. Alberee Prods., Inc., 70 F. Supp. 3d 665, 672–76
(D. Del. 2014); Graphics Props., 70 F. Supp. 3d at 659–62;
Intellectual Ventures I LLC, v. Ricoh Co., 67 F. Supp. 3d
656, 660–61 (D. Del. 2014); Belden Techs., Inc. v. LS
Corp., 829 F. Supp. 2d 260, 267–68 (D. Del. 2010); Power
Integrations, 547 F. Supp. 2d at 370–74. But see Round
Rock Research LLC v. ASUSTeK Comput. Inc., 967 F.
Supp. 2d 969, 975–78 (D. Del. 2013). Although the Boone
decision is not binding on this court or the district court,
we conclude that the district court did not err in applying
the dual jurisdiction theory in this case.
POLAR ELECTRO OY   v. SUUNTO OY                            15



    We also agree with Polar that the dual jurisdiction
theory as articulated in Boone does not require a showing
of general jurisdiction. The Boone court opined that a
stream-of-commerce case often “does not fit neatly into
any section of § 3104,” 724 A.2d at 1157, that § 3104(c)(4)
“has been deemed a general jurisdiction provision,” id. at
1155, and that the stream-of-commerce theory “rests on a
specific rather than general jurisdiction rationale,” id. at
1156. The reasoning of the Boone court indicates that the
dual jurisdiction theory does not require a showing of
general jurisdiction or the full satisfaction of § 3104(c)(4).
Rather, under Boone, a plaintiff must show that (1) “there
is an intent or purpose on the part of the [defendant] to
serve the Delaware market,” and (2) that “intent or pur-
pose . . . results in the introduction of the product to
[Delaware] and plaintiff’s cause of action arises from
injuries caused by that product.” Id. at 1158.
    Here, Suunto’s activities demonstrated its intent to
serve the Delaware market. As indicated supra, the
record here demonstrates an intent to serve not only the
U.S. national market generally, but also the Delaware
market specifically. Moreover, it is undisputed that the
accused products have been sold in Delaware as a result
of Suunto’s intent to serve the Delaware market. Accord-
ingly, the district court correctly determined that personal
jurisdiction over Suunto is proper under the Delaware
long arm statute.
                        CONCLUSION
     We have considered Suunto’s remaining arguments
but find them to be unpersuasive. For the foregoing
reasons, we vacate the district court’s determination that
it lacked personal jurisdiction over Suunto and remand
for further proceedings consistent with this opinion.
             VACATED AND REMANDED
16                     POLAR ELECTRO OY   v. SUUNTO OY



                        COSTS
     Costs to Polar.